It gives me great pleasure, Mr. President, to 
extend to you, on behalf of the delegation of the 
Kingdom of Morocco and in my own capacity, our 
congratulations on your election as President of 
this session of the Assembly. There is no doubt 
that your diplomatic career and your knowledge of 
both inter-national and United Nations affairs 
will assist you in bearing the considerable 
responsibility that is now yours. The delegation 
of Morocco assures you of its full co-operation 
in making your presidency a success, particularly 
because of the relations of friend-ship and 
co-operation our two countries enjoy. It also 
gives me pleasure to commend your predecessor, 
Mr. Kittani, for his untiring efforts during an 
eventful year in which he evinced admirable 
foresight and patience, which was very much 
appreciated.

111. I should like to avail myself of this 
opportunity to extend my cordial congratulations 
to Mr. Perez de Cuellar on his election as 
Secretary-General. I am sure that his 
considerable experience in international affairs 
and the respect and confidence he enjoys among 
the world community qualify him to work 
creatively and positively in the defence of 
international peace and ensure the triumph of the 
purposes and principles of the Charter of the 
United Nations. I wish also to congratulate his 
predecessor, Mr. Waldheim, on his action and 
efforts at a time characterized by tension and 
danger.


112. It is traditional in this Hall at the 
beginning of each session of the General Assembly 
for our common hopes and aspirations for the 
strengthening of peace and understanding, the 
triumph of justice and right and the emergence of 
an era of prosperity and well-being for mankind 
to be expressed. It is regrettable to note at the 
beginning of this debate that hotbeds of tension 
are still giving rise to serious threats to 
international peace and security and that the 
international situation is deteriorating because 
of the new obstacles which have recently almost 
shattered our hope of establishing genuine and 
comprehensive detente.

113. This state of affairs will persist as long 
as there are those who wilfully violate the 
principles of the Charter and flout international 
law, infringing the dignity of man and his b8sic 
rights; as long as colonialism, racial 
discrimination and the deterioration of the 
international economic situation, which results 
in increasing impoverishment of the world 
population, continue. In addition to this, the 
arms race and its attendant dangers threaten the 
achievements of mankind.

114.	Because it is a member of the Arab world, 
the Islamic group and the African continent, and 
because of its geographical situation at the 
crossroads of three civilizations, Morocco 
attributes great importance to what happens in 
all these areas.

115.	The question of the Middle East, and 
especially the Palestinian question, occupies a 
place of the highest priority among the concerns 
of my country. For more than 30 years the 
Palestinian people have suffered exile and 
deprivation and have been the victim of war and 
destruction. In spite of the voices raised every 
year from this rostrum condemning I3raeli 
practices and demanding that the Palestinian 
people regain their inalienable rights, despite 
the resolutions adopted by the Assembly and the 
Security Council in support of the rights of that 
militant people, Israel is persisting in its 
expansionist and repressive acts with all the 
means at its disposal, including the use of 
internationally banned weapons, in order to 
continue to occupy the Arab territories and 
annihilate the Palestinian people, in an attempt 
to eliminate them, suppress them and liquidate 
their leaders in the form of the PLO.

116. Although the United Nations archives are 
filed with reports on massacres and 
assassinations carried out by Israel against the 
Palestinian people for more than 30 years, the 
tragedy and suffering resulting from the Israeli 
invasion of Lebanon and t:-'e massacres of the 
Palestinian and Lebanese peoples are beyond all 
bounds and beyond imagination.

117. The abominable massacre planned by the 
Israeli army of occupation in the camps of Sabra 
and Shatila claimed more than 4,000 victims among 
innocent Palestinians, including women, children 
and old people. It reminds us of a similar 
massacre carried out by Meacham Begin in the 
Palestinian village of Deir Yassin in 1947, and 
it transcends in atrocity and the manner in which 
it was committed the deeds of the Nazis during 
the Second World War.

113. This butchery shows beyond doubt that the 
real aim of Israel is not security, as it claims, 
but the total physical elimination of the 
militant Palestinian people and expansion at the 
expense of the Arab nation. Morocco pays its 
tribute to the memory of the martyred victims of 
Israeli terrorism and expresses its gratitude and 
appreciation to those that have condemned and 
denounced this atrocious massacre and taken the 
side of right and justice. All the States of the 
world have expressed their individual 
condemnation of that massacre and the 
international community has denounced it 
collectively. The General Assembly, at its 
seventh emergency special session, adopted 
resolution ES-7/9 on 24 September 1982 condemning 
the criminal massacre and reaffirming Security 
Council resolutions 508 (1982) and 509 (1982) 
demanding that Israel with-draw all its military 
forces to the internationally recognized 
boundaries of Lebanon.

119. In the face of this human tragedy it is more 
necessary than ever for the General Assembly to 
take all the measures called for, including the 
imposition of sanctions, to compel Israel to put 
an end to its aggression against the Palestinian 
people, to withdraw forthwith and unconditionally 
from the territory of Lebanon and to comply with 
the resolutions of the Security Council.

120. Morocco, a sister State of Lebanon, takes 
this opportunity to reaffirm its full solidarity 
with Lebanon in its time of trial and to assure 
the Lebanese Government of its support for the 
measures necessary to guarantee the unity, 
independence and sovereignty of Lebanon.

121. The two parts of the Twelfth Arab Summit 
Conference were held in Fez, Morocco, under the 
leadership of His Majesty King Hassan 11. My 
country thus had the honour of acting as host to 
this historic conference which restored unity to 
the Arab ranks and placed Arab solidarity on firm 
foundations.

122. The Arab Summit Conference was convened in 
extremely delicate circumstances for the causes 
of Palestine and the Middle East, and the Arab 
heads of State shouldered their historic 
responsibility and agreed to the plan designed to 
enable the Arabs to regain their rights. They did 
so because of their conviction that the Arab 
nation can achieve its aims and overcome the 
consequences of the Israeli aggression.

123. The Arab nations, out of their concern to 
use all ways and means at their disposal to 
re-establish in the Middle East peace based on 
justice and to contribute to the efforts exerted 
by all the .peace:. loving forces in the world, 
in the vanguard of which is the United Nations, 
and on the basis of international law, the Arab 
peace plan, with the following elements: first, 
Israel's withdrawal from all the territories it 
has occupied since 1%7, including Jerusalem; 
secondly, the right of the Palestinian people to 
self-determination, to the exercise of its 
inalienable rights under the leadership of the 
PLO, its sole legitimate representative, and to 
the establishment of an independent State on its 
land; thirdly, the establishment by the Security 
Council of guarantees for peace among the States 
of the region.

124. A study of those principles should convince 
the Assembly and the world public that the Arab 
nation desires peace based on justice and a 
solution to the Middle East problem that 
guarantees to the Palestinian people its right to 
self-determination and to establish its own 
independent State and that makes it possible for 
all the States of the region to live in peace, 
with Security Council guarantees.

125. Morocco, whoís Sovereign. His Majesty King 
Hassan 11, presided over the Twelfth Arab Summit 
Conference, calls upon all peace-loving States, 
andespecially the great Powers, permanent members 
of the Security Council, to support right and 
justice, to study the Arab peace plan carefully 
and to adopt the principles contained in that 
plan as the basis for the solution of the Middle 
East and Palestine problems. We hope that there 
will be a favourable reaction t9 this Arab 
initiative and that it will usher in a new era 
.that will restore peace and stability to the 
Middle East region and bring to an end the state 
of war which has afflicted the people of the 
region for so long.

126. The favourable reaction and the broad 
support with which the Arab peace plan has met on 
the inter-national scene is encouraging. We hope 
that all States especially the great Powers 
permanent members of the Security Council, will 
support the plan and that the high-level 
committee set up by the summit conference will be 
able to establish contacts with the permanent 
members of the Security Council and to achieve 
positive results.

127.	We should like to note also that Mr. 
Reaganís plan for peace in the Middle East gives 
cause for optimism. Morocco regards this plan as 
a measure that opens new prospects for a solution 
to the Middle East problem, and that places on 
record the commitment of the President of the 
United States of America to the principle of the 
restoration to Arab sovereignty of the Arab 
territories occupied by Israel in 1%7. At the 
same time, we note that this plan omits basic 
points essential to the process for the 
establishment of peace in the Middle East. We 
hope that during the forthcoming contacts between 
the Arab countries and the United States of 
America these gaps will be filled so that a just 
and lasting peace can be achieved in the Middle 
East and that region may once again be the cradle 
of constructive coexistence and a centre for the 
dissemination of creative thought.

128.	In north-west Africa there is still 
artificial tension resulting from a policy which 
runs counter to the noble principles established 
by the international community, which is based on 
desperate attempts to undermine international law 
and which resorts to hegemony as a means of 
achieving selfish interests. The so-called 
problem of Western Sahara serves as a pretext and 
an instrument to that end. Morocco has always 
made it clear that its desire to regain its 
Saharan territory is based on solid historical 
rights and legal ties, as well as international 
law. After the Moroccan liberation army had 
engaged in a heroic struggle against the 
colonizers in Saharan territory, Morocco called 
for the restoration of the land usurped at the 
beginning of the colonial era of this century. 
Because of the colonial authorities' 
procrastination in returning this land to the 
mother country, Morocco had recourse to juridical 
bodies. It submitted the question to the United 
Nations and to the International Court of 
Justice. That resulted finally in the conclusion 
of the Madrid Agreement, confirmed by the General 
Assembly in 1975.

129.	Morocco has clearly set forth here on 
several occasions the political and historical 
circumstances in which Moroccan territory had 
been divided into various regions and subjected 
to various colonial systems. It has also clearly 
indicated that the restoration of the amputated 
parts of its country was also -by the very nature 
of things-carried out in various stages.

130.	Because of Morocco's faithfulness to 
inter-national legality, and because of its 
desire to give that legality a new form that 
would bode well for the future, His Majesty King 
Hassan n, at the eighteenth ordinary session of 
the Assembly of Heads of State and Government of 
the OAU, which was held at Nairobi in June 1981, 
stated that Morocco was prepared 10 hold a 
referendum in the region of Western Sahara, 
thereby opening the door to a final, peaceful 
solution to this conflict. Morocco put forward 
that initiative because it was convinced of its 
inalienable right to the Territory and of the 
fact that its children in the region of the 
Sahara had chosen to remain forever an integral 
part of the mother country.

131. His Majesty King Hassan's initiative was in 
part. in response to the wishes of Morocco's 
friends and also was intended clearly to show the 
world public and to assure jt that the 
inhabitants of the Sahara region wished to belong 
to the mother country and, through a referendum, 
to confirm what they had expressed on many 
occasions and in many different ways: their 
Moroccan identity, to which they are very 
attached.

132. The whole world welcomed this initiative, 
finding in it the ideal means for ending the 
long-standing tension in that part of north-west 
Africa. Morocco made every effort to give this 
initiative the chance to bring about peace, and 
to have it acted upon. Morocco, represented by 
its sovereign, thus made an important 
contribution to a settlement of the problem of 
Western Sahara at Nairobi, in August 1981. The 
African leaders laid the foundations for such a 
settlement by establishing the OAU's 
Implementation Committee 9 which was to concern 
itself with the cease-fire and the referendum. 
Morocco-thus made an effective contribution to 
the success of that African meeting, whose goal 
was to move the peace process forward to its 
desired end. The Implementation Committee 
continued working effectively to bring about the 
implementation of the resolutions of the OAU 
Assembly. especially since the adoption by the 
General Assembly of its decision 36/406, the text 
of which had been sponsored by Kenya, then 
Chairman of the OAU Assembly, calling on the 
United Nations to extend technical and financial 
assistance in this field to the OAU.

133. The Implementation Committee met again on 8 
and 9 February 1982, to decide on a time-frame 
for the cease-fire and referendum. In 
co-operation with African leaders, Morocco worked 
with sincerity to put the final touches on this 
African effort, which would have ended one of the 
disputes which have been the concern of the OAU 
over the past years. Good will dictated that all 
efforts made by the African leaders should be 
given a chance to bear fruit, but there are those 
who do not wish to find a solution to this 
problem, and that fact led to the cancellation of 
the initiative. When it became dear that there 
was a serious turn of events which would lead to 
the derailment of failure of hegemonies expansion 
plans and confirm the inalienable rights of 
Morocco through free consultation under United 
Nations and OAU auspices, attempts were made to 
abort that process and to undermine the 
resolutions adopted at the OAU Assembly at 
Nairobi. The well known plot thus took place at 
Addis Ababa which immobilized the work of the OAU 
and its activities halted when certain countries. 
in secret collaboration with the OAU 
administrative Secretary-General, tried to impose 
a group of mercenaries as participants in the 
thirty-eighth 'ordinary session of the Council of 
Ministers of .the OAU. That wanton act was in 
flagrant violation of the QAD Charter, which 
stipulates in more than one place that membership 
is confined to independent sovereign States. That 
act was furthermore, a conspiracy to undermine 
all the practical measures adopted by Africa to 
solve the Saharan problem in a peaceful manner.

134. The leaders of the African nations 
represented by the "wise men" the founders of the 
OAU, opposed that conspiracy against legality, 
and 19, delegations withdrew from the session of 
the OAU Council of Ministers held at Addis Ababa 
in February 1982, which is where the conspiracy 
was acted out. That session was therefore illegal 
because there was no quorum as required in the 
OAU Charter.

135.	To overcome this crisis, the African 
continent was the scene of intense political 
activity aimed at saving the OAU from collapse. 
Some African leaders called for a special session 
of the OAU Assembly to solve the problem; Morocco 
was among the first to take such an initiative. 
His Majesty King Hassan ,11 sent a letter to the 
President of Kenya, Mr. Daniel Arap Moi, in 
February this year, requesting that, ~ special 
session be held to consider the existing' crisis 
before it worsened. But the forces fighting 
against legitimacy worked to preventthat meeting.

136.	Once more, we see that enlightened 
Africa, which has opted for legitimacy, has shown 
itself to be above submitting to the policy of 
fait accompli. It refused to attend the OAU 
Assembly scheduled to be held at Tripoli unless 
African legitimacy, in accordance with the OAU 
charter, was restored to the OAU. The frustration 
and failure of the session of the OAU Assembly at 
Tripoli is a testimony to legitimacy and justice 
and the failure of attempts to violate the 
African Charter.

137.	That failure caused the immobilization of 
the work of the OAU at all levels-political, 
economic, social, as well as in the field of 
information; but we are convinced t.hat the 
OAU-which is backed and supported by every 
sincere African-will once. more play its 
constructive role:, thanks to the efforts made by 
the sincere sons of Africa, who value legitimacy 
and higher African interests above all other 
considerations and narrow selfish interests.

138. Morocco-which has played a pioneering role 
in crystallizing the idea of African unity 
through the African Charter, adopted in 
Casablanca in '1961, and which is one of the 
founders of the OAU-would very much like that 
organization to continue. Morocco will thus do 
its utmost to maintain and support the CAU so 
that it may continue to play its vital and 
effective role as an instrument of common African 
action. Morocco is extremely concerned that 
legitimacy be restored to the OAU and that the 
organization's administrative bodies should 
concern themselves with the implementation of 
African resolution with integrity and neutrality, 
free of any bias and without 'be'-coming involved 
in current disputes among "certain member 
countries.

139. The United Nations followed closely the 
African meetings held last year to discuss the 
question of Sahara. Its representatives gave to 
the African leaders, useful help by describing 
the experience of the United Nations in the 
holding of referendums. They know the 'stages 
that must be gone through In arriving at a 
cease-fire and holding a referendum.

140. Morocco which has always proclaimed its 
adherence to international legitimacy reaffirms 
its commitment to the resolutions of the 
eighteenth session of the OAU Assembly concerning 
Sahara which were supported last year by the 
General Assembly. It sees the way chosen by 
Africa as the best means of ending the artificial 
tensions in north-west Africa. Proceeding from 
that .premise, Morocco appeals to all States to 
work for the success of that African solution and 
to frustrate an attempts to block and obstruct 
it, so that the conflict can be ended and peace 
and stability can be restored to this area.

141. Morocco, as a part of the African continent, 
attaches special importance to the events that 
take place there. It works in co-operation with 
its African brothers to support the independence 
of the countries of the continent and ensure the 
progress and development of their peoples, so 
that the whole continent may enjoy well-being and 
prosperity and play its role in building a world 
society founded upon justice and peace.

142.	In the southern part of this continent, 
the brother people of Namibia is still suffering 
under the yoke of an unjust racist regime and 
waging a valiant war of liberation to restore its 
usurped liberty, independence and territorial 
integrity. Morocco, which has always supported 
the just struggle of the Namibian people, hopes 
that the day when independence is restored to 
that people will soon be here. On this occasion, 
we appeal to the contact group to redouble its 
efforts and negotiations so that a final 
settlement of the Namibian problem may be reached 
in accordance with Security Council resolution 
435 (1978).

143.	The people of southern Africa are still 
suffering from the tragedy of the regime of 
racial discrimination imposed by the Government 
of Pretoria, despite the many resolutions 
1:ondemning that regime and denouncing apartheid 
as a "crime against humanity" .

144~ Morocco reaffirms its support for the people 
of South Africa, which must regain its dignity 
and free-dom. It calls on those countries which 
have relations with Pretoria to break off their 
economic and military collaboration with it in 
order to induce it to end that regime, which is a 
challenge to the most basic legal and ethical 
principles.

145. Morocco, which is pledged to defend all 
struggles for liberation, reaffirms its 
determination to defend all struggles for 
liberation in Africa, in the south, the Horn of 
Africa, Eritrea or elsewhere in the continent.
146. For more than two years a destructive war 
has been raging between two neighbouring Islamic 
countries, Iraq and the Islamic Republic .of 
Iran. Those two countries were the cradles of 
ancient civilizations that helped to develop the 
thinking, science and progress of humanity. If is 
regrettable that the war between those two 
countries should still be going on despite all 
the untiring efforts to bring it to an end. We 
hope that it will soon be possible to reach a 
settlement that win effect a cease-fire, 
safe-guard the inalienable rights of the two 
States, and restore stability and security to the 
area, within the framework of Security Council 
resolutions 514 (1982) of 12 July 1982 and 522 
(1982) of 4 October 1982.

147. The initiative taken by our sister nation of 
Iraq recently, which took the form of withdrawing 
its army to the borders it had held before the 
hostilities, is, we believe, a positive step 
towards the restoration of peace and the 
consolidation of relations of 
good-neighbourliness. Iraq's response to all 
mediation efforts to end this conflict deserves 
our encouragement and praise. We also pin great 
hopes to the efforts of the Peace Committee of 
the Organization of the Islamic Conference, 
presided over by Mr. Ahmed SekouToure, President 
of Guinea, efforts directed to restoring peace 
and security to that important part of the world.

148. In Afghanistan the people is still suffering 
from the injustices of the invasion of that land 
three years ago. It is still fighting to preserve 
its Islamic faith and its identity as a Moslem 
and non-aligned nation. Morocco, which is linked 
with the Moslem people of Afghanistan by ties of 
religion, culture and civilization, calls for the 
withdrawal of an foreign forces from Afghan 
territory, enabling the people to choose the 
political system it desires in full freedom.

149. In Democratic Kampuchea, we note that the 
Vietnamese army has not responded to the call of 
the international community to withdraw from that 
country so that its people can freely choose its 
own political system. We still believe that the 
Declaration and resolution adopted by the 
International Conference on Kampuchea6 constitute 
the basis for the best solution of this problem.

150. As for relations between the two parts of 
Korea, we hope that (ne Governments of the North 
and the South will resume a positive and 
constructive dialogue with a view to bringing 
about gradually the peaceful reunification of 
Korea.

151. Morocco has always maintained good relations 
with the States of the Mediterranean Basin, and 
is striving to create favourable conditions for 
that region to be transformed into a zone of 
peace and co-operation, in accordance with 
General Assembly resolution.36/l02. On that 
basis, and within the frame-work of the efforts 
of the Conference on Security and Co-operation in 
Europe, Morocco has supported and still supports 
the efforts made to strengthen peace and security 
and ensure co-operation in the region.

152.	It is a recognized fact that 
international detente is linked to disarmament 
and that the arms race is a serious threat to the 
existence and the survival of man. It is the two 
blocs that motivate the arms race, but it is the 
developing countries that are the principal 
victims, because it prejudices their economic and 
social progress, increases their debt burden and 
lessens their security.

153.	It is regrettable that the international 
efforts to change the situation have so far 
produced no positive results. This is especially 
true of the second special session of the General 
Assembly devoted to disarmament, which failed to 
achieve any concrete progress in this respect.

154.	Morocco, associating itself with those 
who work for disarmament at the regional or the 
international level, appeals to the super-Powers, 
which bear a
special responsibility for the maintenance of 
peace, to redouble their efforts to reach 
agreement on a comprehensive programme of 
disarmament, with a carefully prepared timetable, 
so that disarmament does not become a mere theory 
which cannot be put into practice.

155. The utmost attention must be paid to 
tackling the chronic injustice of the world 
economic system particularly since the developing 
countries are the most affected by this. 
International economic institutions in all fields 
and areas of competence recognize the urgent need 
for a radical change in the world economic 
system, especially following the sixth and 
seventh special sessions of the General Assembly, 
which stressed the inevitability of such change. 
Certain achievements benefiting the third world 
such as the Charter of Economic Rights and Duties 
of States, the generalized system of preferences 
and the Integrated Commodities Programme and 
certain such concepts as the common economic 
self-sufficiency of the developing countries and 
the new international economic order, must have 
positive effects on North-South relations. In 
-order to make the establishment of the new 
economic order possible, the third world States 
have called for the beginning of a series of 
negotiations on all aspects of international 
co-operation for development, in accordance with 
the programmes of action approved by the General 
Assembly or recommended by various international 
bodies, in particular UNCTAD, with a view to the 
attainment of the objectives of the Third United 
Nations Development Decade.

156.	Experience has shown that partial 
economic solutions in the narrow national context 
and negotia-tions limited to specified sectors 
are only palliatives. The real solution is to be 
found in global negotiations leading to 
collective solutions to world economic problems.

157.	It is regrettable that the developed 
countries remain deaf to the appeals of the 
countries of the third world and that they have 
strengthened their protectionist tariff and 
non-tariff measures and reduced the level of 
their external aid, which half had a serious 
effect on the terms of trade, the balance of 
payments and the employment situation. The 
deterioration in the terms of trade and the 
increase in indebtedness have shattered any hope 
of achieving economic and social development in 
the developing countries, in particular the least 
developed countries.

158. The latest annual report of the World Bank 
showed the weakness of the third world economies 
and drew attention to the dangers facing the poor 
countries, particularly as regards agricultural 
production and food deficits. The rich countries 
must therefore abandon their selfishness and 
their narrow national interests and recognize the 
interdependence of the economic progress of the 
North and the need to speed up the economic, 
social and technical development of the South, 
because their common interests impose on all the 
parties the joint responsibility for establishing 
a new international economic order and building a 
better world for all mankind.

159. The entire international community should 
rejoice at the adoption of the United Nations 
Convention on the Law of the Sea by the majority 
of States Members. That Convention, which will be 
signed officially in Jamaica in the first two 
weeks of December, is the culmination df 
tremendous efforts. We hope that certain Member 
States will prove to be more flexible regarding 
their objections so that "his Convention may come 
into force after its signature and ratification. 
This would make possible the establishment of a 
new era of fruitful co-operation.

160.	The Organization is a haven of peace and 
security in a world swept by fierce winds of 
conflict, war and violence, and in which there is 
much under-development, poverty and injustice. It 
is a source' of hope for the alleviation and 
elimination of the evils of fear and underdevelopment. 
Since its inception in 1945 the Organization has 
made possible profound changes in the political 
map of the world. It has supported weak, 
conquered nations and helped them to achieve 
independence; it has devoted its efforts to 
conciliation and the settlement of conflicts. It 
has also opened up new perspectives in the field 
of international economic, scientific and 
cultural co-operation.

161.	Despite all this, an enormous task lies 
ahead and demands our full support so that the 
noble mission assigned to the United Nations 
under the Charter may be fulfilled-that of 
contributing to the prosperity and the well-being 
of mankind as a whole and of spreading peace and 
security throughout the world.
